DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 10 May 2021.  Claims 1-3, 5, 6, 13-18, 21, 22, 26, and 27 are currently under consideration.  The Office acknowledges the amendments to claims 1, 5, 6, 15, and 18, as well as the cancellation of claims 19 and 20, and the addition of new claims 26 and 27.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 6, 13-18, 21, 22, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. Pub. No. 2015/0190004 A1; hereinafter known as “Chang”).
Regarding claim 1, Chang discloses an apparatus 10 capable of being used for straw phonation composed of a unitary piece of material formed as a hollow cylinder (Abstract; Fig. 1; [0024]), wherein the maximum inner diameter of said hollow cylinder is less than 5 mm ([0024]; if the external diameter is 5 mm, the inner diameter is less than 5 mm), the outer diameter of said hollow cylinder is dimensioned to be gripped by the user at a location away from one or both distal ends of said hollow cylinder between a thumb and index finger of said user (capable of being gripped in this manner), one of said distal ends is dimensioned to be inserted into the mouth of said user ([0024]; 19 for said gripping by said user ([0031]).
Regarding claim 2, Chang discloses that said material is steel or silicone ([0023]-[0024]).
Regarding claim 3, Chang discloses that said material is steel, silicone, or combinations thereof ([0023]-[0024]).
Regarding claim 5, Chang discloses that said outer diameter is less than 10 mm ([0024]).
Regarding claim 6, Chang discloses that said maximum inner diameter is from 2 to 6 mm ([0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 13, 17, 18, 21, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Whittaker et al. (U.S. Pub. No. 2015/0014431 A1; hereinafter known as “Whittaker”).
Regarding claim 13, Chang discloses the invention as claimed, see rejection supra, and further discloses a kit comprising one or more apparatuses according to claim 1 (see rejection of claim 1).  Chang fails to disclose a container capable of storing said one or more apparatuses.  Whittaker discloses a similar apparatus 11 (Fig. 1; [0034]; [0037]-[0043]) and a container 60 capable of storing one or more apparatuses in order to store and transport the apparatuses (Fig. 15; [0066]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang with a container taught by Whittaker in order to store and transport one or more apparatuses.
Regarding claims 17 and 18, the combination of Chang and Whittaker discloses the invention as claimed, see rejection supra, and Whittaker further discloses that said kit comprises two or more of said apparatuses, wherein the maximum inner diameter and/or the maximum outer diameter and/or the length along the major longitudinal axis of said apparatuses is similar (Fig. 15; [0066]; e.g., the apparatuses are the same).
Regarding claims 21 and 22, the combination of Chang and Whittaker discloses the invention as claimed, see rejection supra, and Chang further discloses that said kit further comprises a brush 20 for cleaning said apparatus, wherein said brush is a thin bristle wire brush (Fig. 3; [0025]-[0027]).
.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Jorge (U.S. Pub. No. 2015/0320246 A1).
Regarding claim 13, Chang discloses the invention as claimed, see rejection supra, and further discloses a kit comprising one or more apparatuses according to claim 1 (see rejection of claim 1).  Chang fails to disclose a container capable of storing said one or more apparatuses.  Jorge discloses a similar apparatus 10 and a container 1 capable of storing one or more apparatuses in order to maximize beverage delivery while snugly supporting the apparatus (Fig. 1; Abstract; [0006]; [0018]; [0024]; [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang with a container taught 
by Jorge in order to maximize beverage delivery while snugly supporting the apparatus.
Regarding claim 14, the combination of Chang and Jorge discloses the invention as claimed, see rejection supra, and Jorge further discloses that said container comprises an internal chamber and a lid 6 capable of being forcibly removed to provide access to said internal chamber ([0018]).
Regarding claim 15, the combination of Chang and Jorge discloses the invention as claimed, see rejection supra, and Jorge further discloses that said container comprises one or more ventilation holes 7 connecting the outer surface of said container to said internal chamber (Fig. 3; [0018]).
Regarding claim 16, the combination of Chang and Jorge discloses the invention as claimed, see rejection supra, and Jorge further discloses that said container comprises a stand (Fig. 1).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lundquist (U.S. Pub. No. 2019/0105534 A1), in view of Chang, Whittaker, and Oovo Straw (https://oovostraw.com/about-oovo; backdated to at least 01 April 2019 via the Wayback Machine: https://web.archive.org/web/20190401165305if_/https://oovostraw.com/about-oovo; hereinafter known as “Oovo”).  Lundquist discloses an apparatus 100 for straw phonation composed of a unitary piece of material formed as a hollow cylinder 10 composed of a unitary piece of material formed as a hollow cylinder (Abstract; Fig. 1; [0024]), wherein a portion of the outer diameter comprises a roughened outer surface 19 for gripping by said user in order to enable the user to hold the apparatus firmly and improve the aesthetical effect ([0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lundquist with the roughened outer surface taught by Chang in order to enable the user to hold the apparatus firmly and improve the aesthetical effect.
The combination of Lundquist and Chang fails to disclose a container capable of storing said one or more apparatuses and instructions describing straw phonation techniques.  Whittaker discloses a similar apparatus 11 (Fig. 1; [0034]; [0037]-[0043]) and a container 60 capable of storing one or more apparatuses in order to store and transport the apparatuses (Fig. 15; [0066]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
The combination of Lundquist, Chang, and Whittaker fails to disclose instructions describing straw phonation techniques.  Oovo discloses essentially the apparatus taught by Lundquist and further discloses instructions describing straw phonation techniques in order to promote muscle memory and reinforce positive habits.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lundquist, Chang, and Whittaker with instructions describing straw phonation techniques, as taught by Oovo, in order to promote muscle memory and reinforce positive habits.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The rejections have been withdrawn.
Applicant's arguments with respect to the rejections based upon Chang have been fully considered but they are not persuasive.  Applicant argues that Chang does not teach that the apparatus is for straw phonation or that the diameter of the apparatus is less than 5 mm.  Regarding the former contention, Chang’s apparatus is capable of being used for straw phonation.  Regarding the latter contention, Chang teaches that its outer diameter may be 5 mm, so the inner diameter is therefore less than 5 mm.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THADDEUS B COX/Primary Examiner, Art Unit 3791